368 F.2d 573
Mary Ester HARDESTY et al., Appellants,v.Jerry BROWNLEE et al., Appellees.
No. 22986.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1966.

Appeal from the United States District Court for the Northern District of Texas; Leo Brewster, Judge.
Charles F. Baldwin, Fort Worth, Tex., for appellant.
S. G. Johndroe, Jr., Leo Ferris, Asst. Dist. Atty., Fort Worth, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The case on appeal wad properly dismissed by the district court for lack of jurisdiction.  Its order of dismissal is


2
Affirmed.